DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6, 8, and 10-25 are pending.
Claims 1-6, 8, and 10-25 are rejected.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/294,179, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Parent Application No. 15/294,179 does not describe a method of analyzing cells removed from a fetus or embryo in vivo, which is a limitation of independent claim 1. Benefit is given only to the instant effective .
Claim Interpretation
Independent claims 1, 12, and 19 are interpreted to analyze fetal or embryonic cells that are amniotic cells because amniotic cells are a product made by a natural process of removing cells from a fetus or embryo. The claims do not require a step of removing cells from a fetus or embryo.
	It is brought to the Applicant’s attention that a product by process claim is examined for novelty and obviousness of the claimed product only, and that no consideration is given to the novelty or obviousness of the method of making the claimed product.  See M.P.E.P. 2113.
Claim Objections
The objections to claims 1 and 5 in the Office action mailed 14 July 2021 is withdrawn in view of the amendment received 14 October 2021.
Claim Rejections - 35 USC § 101
The rejection of claims 1-6, 8, 10, and 11 under 35 U.S.C. 101 in the Office action mailed 14 July 2021 is withdrawn in view of the amendment received 14 October 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (Proceedings of the New Zealand Society of Animal Production vol.72, pages 156-158 (2012) cited in the Information Disclosure Statement received 29 November 2017) in view of Rossi et al. (Stem Cell Reviews and Reports vol. pages 712-724 cited in the Information Disclosure Statement received 30 June 2020) in view of Kamimura et al. (Theriogenology vol. 47, pages 1563-1569 (1997) in view of Le Bourhis et al. (Reproduction, Fertility and Development vol. 24, page 180 (2011)) in view of Ponsart et al. (Reproduction, Fertility and Development vol. 26, pages 12-21 (2014)) in view of Kasinathan et al. (Scientific Reports vol. 5, article 8674 (March 2015) cited in the Information Disclosure Statement received 29 November 2017) in view of Hayes et al. (Journal of Dairy Science vol. 92, pages 433-443 (2009) cited in the Information Disclosure Statement received 11 February 2019) in view of Weigel et al. th World Congress Genetics and Applied Livestock Production Leipzig, Germany (2010))
The subject matter of independent claim 1 is a process of extracting DNA from fetal or embryonic cells from an embryo or fetus that remains viable, wherein the fetal or embryonic cells comprise amniotic cells or are cells removed from the fetus or embryo in vivo, genotyping the DNA, determining the GEBV or GPTA of the genotype, selecting the fetus or embryo as a parent based on the genotype, and producing offspring from the fetus or embryo. In the embodiment of claim 2 the fetal or embryonic cells are cultured. In the embodiment of claims 3 and 13 a fetal or embryonic cell is used to produce a cloned offspring. In the embodiments of claims 4 and 14 the fetal or embryonic cells comprise stem cells or fibroblasts. In the embodiment of claims 5, 16, and 25 the genotype comprises a single nucleotide polymorphism (SNP). In the embodiment of claim 6 the DNA is genotyped using a SNP chip or array. In the embodiment of claim 8 a selection index uses GEBV or GPTA. In the embodiment of claim 10 the parent of the fetus or embryo is verified from the embryo genotype. In the embodiment of claim 11 the embryo or fetus is a bovine embryo or fetus. The subject matter of independent claim 12 is the method of claim 1 except for not requiring determination of GEBV or GPTA. In the embodiment of claims 15 and 24 a GEBV or GPTA is determined from the genotype. In the embodiment of claim 17 in vitro fertilization (IVF) using an oocyte from the clone of claim 13 is used to produce an offspring. In the embodiment of claim 18 sex sorted sperm bearing an X chromosome is used for the IVF of claim 17. The subject matter of independent claim 19 is the method of claim 12 except for selecting the fetus or embryo as a donor of oocytes for use in IVF based on the genotype. In the embodiment of claim 20 oocytes are collected from the donor of claim 19 and used for IVF. In the embodiment of claim 21 embryos or fetuses are transferred to a 
Fisher et al. shows genotyping from a portion of in vitro cultured in vitro fertilized (IVF) bovine embryos, and selection of bovine embryos on page 156. Fisher et al. shows the oocytes used for IVF were collected from abbotoir specimens on page 158. Fisher et al. shows IVF on page 156 using Y chromosome sorted semen. Fisher et al. shows genotyping bovine embryos and implantation of biopsied embryos to recipient females and the pregnancies were followed for 65 days of gestation on pages 1156-157. Fisher et al. concludes on page 158 that blastocyst biopsies of embryos can be used to genotype embryos using a SNP chip. Fisher et al. shows in Table 1 that embryos were genotyped accurately which inherently shows the parental genotypes of the gametes from elite parents shown in page 156.
Fisher et al. does not show isolation of amniotic cells. Fisher et al. does not show generating offspring from implanted embryos, explicit details of collecting oocytes and IVF procedures, explicit extraction of DNA, use of somatic cells for cloning, determination of GEBV or GPTA, use of X sorted sperm in IVF, analysis of a milk production parameter of offspring, or use of a SNP50 BeadChip or a Bovine LD BeadChip. Fisher et al. does not show culturing amniotic cells or extracting DNA from amniotic cells.
Rossi et al. shows culturing of bovine amniotic cells at page 713-714.
Kamimura et al. shows extracting DNA from bovine amniotic cells on page 1564 and analyzing the DNA content by PCR assays on page 1565.
Le Bourhis et al. shows in the abstract genotyping from a portion of bovine embryos isolated in vivo from cows at day 6 or 7. Le Bourhis et al. shows analysis of genomic DNA from 
Ponsart et al. reviews reproductive technologies for dairy cattle. Ponsart et al. shows consideration of GEBV on page 12, and consideration of parental genotypes on pages 12 and 13. Ponsart et al. shows collection of oocytes for IVF (termed ovum pick up or OPU) for use with sorted sperm to generate females, which inherently is X sorted sperm, on page 13. Ponsart et al. shows use of a Bovine LD BeadChip on page 13 to genotype bovine tissue using SNPs. Use of sexed semen and embryo genotyping is shown in Table 1. X chromosome sorted semen is shown on page 14 for production of populations. Embryo genotyping techniques are reviewed on pages 15-19. Ponsart et al. shows isolation of DNA from embryo cells on page 17-18. SNPs relevant for traits of interest in dairy cattle are shown in Table 2. Transfer of embryos and production of offspring are shown on page 16, and Tables 3-4. Breeding values such as milk production are shown on page 19. Correlations between embryo genotypes and subsequent calves are shown in Table 9. Ponsart et al. concludes on page 19 that embryo-based GS can potentially lead to substantial savings for breeders and to an increase in the rate of genetic progress.
Kasinathan et al. shows on pages 1-3 genotyping of bovine embryos, use of SNP chips to genotype an embryo, generation of embryo fibroblast cell lines used for cloning to produce offspring. Kasinathan shows somatic cell nuclear transfer (SCNT) can be used to reduce generational interval on page 1 and Figure 1a. Kasinathan et al. shows that a fibroblast cell line derived from a bovine embryo was used for SCNT to generate cloned calves on pages 2-3. DNA 
Hayes et al. shows in the abstract that use of genomic breeding values (GEBV) derived from genetic markers are useful for predicting traits, and are more reliable than parental average breeding values and that GEBV is used commercially. Hayes et al. provides details of calculation of GEBV on pages 435.
Weigel et al. shows in the abstract that genomic data can be used to generate predicted transmitting abilities (PTA) and states on page 2 that genome enhanced PTA (GPTA) can be determined from SNP data determined from Bovine SNP50 BeadChips. On page 4 Weigel et al. shows that GPTA correlates with daughter performance better than parental average (PA).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Fisher et al. by generating offspring because Le Bourhis et al., Ponsart et al., and Kasinathan et al. show that genotyped embryos can be used to generate offspring after selection for desired traits, and that breeding values of genotyped embryos are effective in predicting breeding values of progeny. It would have been further obvious to analyze the genotype of amniotic cells because Kamimura et al. provides guidance to analyze the DNA content of amniotic cells. It would have been further obvious to collect oocytes and use IVF with X chromosome sexed sperm to generate female offspring with desired milk production traits because Ponsart et al. provides guidance to do so to produce dairy (female) cattle with desired traits. It would have been further obvious to clone desired animals because Kasinathan et al. provides guidance to clone desired animals by use of somatic cell lines .
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. The applicants state the cited references do not show a step of removing a cell or tissue from a fetus or embryo. The argument is not persuasive because the claimed subject matter has been interpreted as including an embodiment of obtaining amniocytes that are a product of cells removed from a fetus or embryo.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/439,561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim is a species of the instant claim regarding limitations of steps of grouping fetuses and in vitro fertilization.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment in copending Application No. 16/439,561 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631